On reargument judgment modified on the law by striking therefrom the words “ and as Substituted Trustee of the Estate of Michael Link, Deceased ”, and as modified the judgment together with the orders is affirmed, without costs of this appeal to any party. (See Kirchner v. Muller, 280 N. V. 23.) All concur. (The judgment is for plaintiff in a replevin action. One order strikes out the answers of defendants and directs the jury to assess damages; one order denies leave to defendant Link to serve amended answers.) [See ante, p. 845.] Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ.